DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in India on 20 April 2021. It is noted, however, that applicant has not filed a certified copy of the IN202141018273 application as required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities: In [0001], application numbers are missing for the disclosed related applications.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 2019/0149140, hereinafter “Han”) in view of Hwang et al. (US 2007/0146087, hereinafter “Hwang”).

Claim 1: Han discloses a system (Fig.2), comprising:
an oscillator circuit (Fig.2) on a chip (see [0017]), wherein the oscillator circuit includes:
a charging current generator (201) including a current mirror (M1-M3) 
oscillator circuitry (S1-S6, C1, C2, comparator, 203, 205) coupled to the charging current generator (see Fig.2), wherein the oscillator circuitry includes a comparator (receiving V1/V2 and outputting to 203), a phase generator (203,205), a first capacitor (C1) coupled to a first switch (S1 or S5), and a second capacitor (C2) coupled to a second switch (S2 or S6); and
leakage circuitry (S7, S8; see [0058]) coupled to the current mirror (via S1,S2), wherein the leakage circuitry is configured to draw a current from the current mirror proportional to a leakage current of the circuitry internal to the chip (see [0058], where S7 and S8 compensate for “the leakage current of the transistor from its source and drain to its substrate in the resistor array of the adjustable resistor Rf and the resistor R”, the “transistor” being “circuitry internal to the chip”, since the circuit of Fig.2 is monolithically integrated on a chip; since S7/S8 are disclosed as providing a compensating current and are between current mirror M2/M3, they provide a compensating current from the mirror M2/M3 to ground via switches S1/S2).

Han does not disclose “an amplifier, wherein the amplifier is coupled to a pin on the chip, and wherein the pin is adapted to be coupled to circuitry internal to the chip”, as required by claim 1. Hwang discloses that in a similar relaxation oscillator, a reference current corresponding to Iref generically disclosed by Han may comprise an amplifier (within 130) coupled to a corresponding current mirror (110), the amplifier (within 130) being coupled to a pin on the chip (bottom of 130, provided with external resistor RT; see Fig.2 and [0008]), wherein in the combination of Han and Hwang, the pin is coupled to circuitry internal to the chip (i.e. through the current mirror M1-M3 and S3/S4 of Han). Hwang intrinsically discloses that by providing the amplifier and external resistor to provide a reference current, the charging current, thus the frequency of the oscillator, may be selected by providing a desired external resistor RT. See [0008]: “The input terminal IN of the first current mirror 110 is connected to an external resistor RT via the voltage/current converter 130. In the above-mentioned configuration, a voltage signal applied to the resistor RT is indicative of a reference voltage VREF, and a current signal IRT applied to the resistor RT assumes the value of VREF/RT, the voltage VREF divided by the resistance of RT.”. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to have provided the amplifier and pin of Hwang as the current reference broadly disclosed by Han in order to have provided the capability of a user to select a frequency via an external resistor.

Claim 2: Han discloses wherein the current mirror is configured to provide a charging current to the oscillator circuitry (see Fig.2 and [0036]-[0037]).
Claim 3: Han discloses wherein the first switch and the second switch are configured to charge and discharge the first capacitor and the second capacitor (e.g. the switch S1 configured to charge C1, the switch S6 configured to discharge C2; see Fig.2).
Claim 4: Han discloses wherein the circuitry internal to the chip includes one or more multiplexed circuits (the transistor(s) within Fig.4, which multiplex a particular resistor value in adjustable resistor Rf; see Fig.4).
Claim 5: Han discloses wherein the leakage circuitry is a scaled replica of the circuitry internal to the chip (Han discloses S7 and S8 as replicating leakage current of the transistors of Rf, thus “scaled replicas” of these transistors; see [0058]).

Allowable Subject Matter
Claims 12-20 are allowed.
Claims 6-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose the following features within the overall context of the claims:
a second amplifier having an output, a first input, and a second input, wherein the output is coupled to a transistor, the first input is coupled to the current mirror, and the second input is coupled to the pin (claim 6);
a second amplifier having an output, a first input, and a second input, wherein the output is coupled to a transistor, the first input is coupled to a bias current source, and the second input is coupled to the pin (claim 9);
wherein the leakage circuitry is configured to draw a current from the current mirror proportional to a leakage current flowing through the external resistor from circuitry internal to the chip (claim 12, the examiner notes the difference in language between claims 1 and 12/17, where claim 1 only requires the pin to be “coupled to circuitry internal” and does not explicitly require the leakage current configured to draw a current … proportional to a leakage current flowing through the external resistor from circuitry internal to the chip”; in the combination of Han and Hwang, RT would correspond to the “external resistor”, but Han does not disclose compensating for leakage current flowing through this resistor);
adjusting the current for the oscillator with leakage circuitry, wherein the leakage circuitry is configured to adjust the current to compensate for a leakage current through the external resistor (claim 17; see discussion with regard to claim 12 above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Vahid Far et al. (US 2016/0254817) discloses compensating for leakage current in a PLL loop filter coupled to an oscillator (Fig.4). Hu (US 2008/0136492) discloses generically compensating a leakage current outside of an oscillator context.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN JOHNSON whose telephone number is (571)270-1264. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menna Youssef can be reached on (571)270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN JOHNSON/Primary Examiner, Art Unit 2849